DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/16/2022 has been considered and entered.  The amendment to claim 1 requires that the benzene sulfonate to comprise a sterically hindered benzene which Waynick (US 2017/0335229) does not teach.  Therefore, the rejection of claim 1 and other dependent claims in view of Waynick are withdrawn.  
The amendment also adds further limitations to the claims to describe the extremely rheopectic behavior of the grease which overcomes the rejections based on indefiniteness.
The rejection of claim 10 in view of Waynick is maintained in view of the amendment and response which was not found to be persuasive.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 – 17, 59 – 67, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 2017/0335229) 
In regards to claims 10 – 17, 59 – 63, 69, Waynick teaches overbased calcium magnesium sulfonate grease compositions (abstract).  The grease is prepared by mixing base oil, overbased calcium sulfonate, overbased magnesium sulfonate, water as a converting agent, and one or more complexing agent which may also serve as a converting agent [0014 – 0017].  The overbased calcium sulfonate may be considered to be poor quality [0017].  The overbased calcium sulfonates can be benzene-containing sulfonates having more than one alkyl group on the benzene ring [0027].  The grease may optionally contain a facilitating acid [0019].  The grease is highly rheopectic thus providing the extremely rheopectic property of the claim [0073].  The sulfonate is a natural sulfonate.  Since the composition is similarly highly rheopectic and comprising similar components and similar unworked and worked penetration properties after milling as provided in Examples 7, 11 – 13 of applicant’s disclosure, they would be expected to having similar properties as claimed [0077, Table 4].
In regards to claims 64 – 67, Waynick teaches the grease having the claimed ingredients having an unmilled and unworked penetration of greater than 450, dropping point after milling of greater than 650F, an unmilled worked 60 stroke penetration value that is less than the unmilled worked penetration value by at more than 50 points, i.e., 134 (312 for milled and 192 for unmilled) [0043, 0082].  The composition comprises amorphous calcium carbonate dispersed therein [0023].  Thus, the properties of the composition would be expected to be similar, such as being Newtonian and being pourable prior to milling or shearing.  For instance, Waynick teaches the grease is thin and fluid [0073].  But, also teaches the grease has highly rheopectic behavior.  Thus, it is Newtonian and pourable prior to milling or shearing.
The concentration of the overbased calcium sulfonate in the grease is 10 to 45% and the concentration of the overbased magnesium sulfonate is from 0.1 to 30%, which provides amounts and ratios overlapping the claimed ranges.  Since the grease is a highly rheopectic grease, the composition is fluid and pourable prior to milling or shearing.  Thus, the composition is suitable for performing the function as an aerosol without the presence of any VOC-containing solvents which are not required in the composition of Waynick.  
Since the first mixture of sulfonate and the second mixture are all present in the grease composition, the claim language that recites providing a first and a second mixture does not carry patentable weight as the grease is a single mixture.  The weights of the final ingredients of the claims are taught by Waynick.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants previous argument of extreme rheopectic fluids are fluids that thicken when sheared and thus would be understood by persons of ordinary skill in the art.  Similarly, the argument for extremely rheopectic are fluids that thicken and become grease-like after shearing.  Thus, the term rheopectic, highly rheopectic or extremely rheopectic are the same property of thickening and becoming grease-like after shearing.
Again, the definition of rheopectic fluids are fluids that thicken when sheared or shaken (https://en.wikipedia.org/wiki/Rheopecty).  
Applicant argues that the grease of Waynick is not extremely rheopectic.  The argument is not persuasive.
Again, by definition, the highly rheopectic grease of Waynick is an extremely rheopectic grease.
Applicants argue that Waynick does not teach the grease composition is Newtonian prior to milling or shearing.  The argument is not persuasive.
Waynick teaches the grease is fluid and demonstrates highly rheopectic behavior, and is thus Newtonian prior to shearing or milling.  Also, the composition is the same composition of the claims, having similar ingredients in similar amounts of the claims and would be expected to possess similar properties.

Allowable Subject Matter
Claims 1, 2, 4 – 9, 53 – 58, 68 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Waynick fails to teach sterically hindered benzene from benzene sulfonate as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771